       Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 1 of 21. PageID #: 4
                                              . CV18'l0718l                                          106501301

                                               Illlllt'\1111111111111111111 lllll lllll 111111111111111111.
                       IN THE COURT OF COMMON PLEAS
                           CUYAHOGA COUNTY, OHIO
                                                         Judge: JOHN D SUTULA

                                                                  CV 18 907181
Julie Anne Chinnock,
21482 Cromwell Av.
Fairview Park, Ohio 44126, Plaintiff
V.

Navient Corporation,            VERIFIED COMPLAINT FOR DECLARATORY
123 Justison Street             JUDGMENT AND INVASION OF PRIVACY
Wilmington, Delaware 19801,                  WITH JURY DEMAND
and
Navient Solutions, LLC,                                                         C"")              ~

                                                                                                               -
                                                                                c.: C"")
123 Justison Street                                                             -<'
                                                                                 rri
                                                                                                  CP
                                                                                                  ::z;         -n
                                                                                )>?J              ~
Wilmington, Delaware 19801,
and
                                                                                 :r:.   ···;;;:
                                                                                  ,:::) ,
                                                                                  no
                                                                                   J> "Ii
                                                                                                  - rrn.
                                                                                                   ~

Navient Solutions, LLC                                                             (")~]
                                                                                                   -0          0
4660 Duke Dr.
Mason, Ohio 45040,
                                                                                    ~2~~
                                                                                    :..;; ;!.}
                                                                                    ~~:·1-"'
                                                                                       -(.(/)
                                                                                                    -  ..
                                                                                                     tfl.J
                                                                                                     r.,..)"
and
Navient Student Loan Trust 2014-3
c/o Deutsche Bank Trust Company
60 Wall Street, 161h Floor
New York, New York, 10005,
and
The United States
 Department of Education
1350 Euclid Av. #325
Cleveland, Ohio 44115,
and
Alex Rokakis, Esq., Asst. U.S. Atty.
United States Court House
801 West Superior Av. #400
Cleveland, Ohio 44113
and
Acting U.S. Attorney General
Matthew Whitaker
950 Pennsylvania Av N.W.
Washington, D.C. 20530-0001,
Defendants                                                                             GOVERNMENT
                                                                                         EXHIBIT

                                         1                                             Exhibit A
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 2 of 21. PageID #: 5




    NOW COMES Plaintiff Julie Anne Chinnock, of Fairview Park, Ohio, being
first duly sworn, who is competent to testify and whose testimony is admissible, and
from whose own personal knowledge and belief deposes and says under oath:

      1.        Action for Declaratory Judgment. This is an Action for Declaratory
Judgment under Ohio Revised Code 2721.01 et seq. filed for the purpose of the Court
determining a question of actual controversy between the parties regarding their
respective rights and responsibilities regarding certain alleged student loans.
            "Declaratory judgments are to be liberally construed and administered, may
grant further relief, shall have the effect of a final judgment, and shall be reviewable
as such." 0.R.C. 2721.02 et. seq. The Ohio Supreme Court's determination whether
the granting or denial of declaratory relief is based upon "whether such
 determination is reasonable." Belyeu v. Motorists, 36 Ohio St.2d 35, 37 (1973).
           Under the Ohio Declaratory Judgment Act, plaintiff is a person interested
under certain aHeged student loans who seeks to have the Court determine whether
defendants are the owners of such loans as they claim, and if so, whether she is
indebted to them under such loans as they claim, by the Court issuing a declaration of
rights, statuses, and other legal relations of the parties regarding such loans.
    The essence of declaratory relief is to dispose of uncertainty in a timely manner in
order to prevent ongoing stress, harm, and further injury. R_esolving this type of
uncertainty is at the heart of the declaratory judgment act. Mid-American v. Heasly,
113 Ohio St.3d 133, 2007-0hio-1248.
     In this case, the controversy between the parties is simple, actual, and relatively
easy to resolve as a matter of law. Defendants claim that they own certain student
loans under which plaintiff is indebted to them, and plaintiff denies that defendants
own such loans. That's it! As a matter of law, ~efendants must either prove that they
own such loans, or not.


                                             2
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 3 of 21. PageID #: 6




     Defendants Navient Student Trust 2014-3 ["Navient Trust"] and defendant
United States Department of Education ["DoDE"] may prove their ownership of such
loans by producing "The Three Proofs of Ownership:" the (a) the original promissory
notes made payable to them as the original owner; (b) if they were not the original
owner, producing the assignment documents assigning the loan from the original
owner to subsequent assignee-owners, including them; and (c) producing the
recorded chain of title showing them to be the current owner of such loans.
     Plaintiffs declaratory judgment action consists of both contract and tort
components. A declaratory judgment determination by the Court will terminate the
controversy between the parties.

     2.       Defendants' Failure to Produce Any of the Documents Required Under
the "Three Proofs of Ownership" Rule to Prove Their Ownership of the Alleged
Loans. For over a year, defendants Navient Corporation and Navient Solutions, LLC
[collectively "Navient"], acting as agents on behalf of its principals ("lenders")
Navient Trust and DoDE, have continually contacted and harassed plaintiff by falsely
claiming that she is indebted to such lenders under certain student loans, while
continually refusing to produce proof-of-ownership documents for such loans.
          Defendants are required under law to either prove that they are the owners of
the alleged eight (8) loans they claim to own, or to terminate their harassment of
plaintiff and their invasion of her privacy by''their false claims. Both cannot coexist.
          Ohio law has established the "Three Proofs of Ownership" Rule for
defendants to prove they own the loans they claim they own, or not. In re Boyko
Foreclosure Cases (Judge Christopher Boyko) 2007 WL 3232430 (N.D; Ohio, Oct.
31, 2007); In re Foreclosure Cases, No. 07-cv-1007 (N.D. Ohio Nov. 4, 2007 (Judge
Kathleen O'Malley); In re Foreclosure Cases, 521 F.Supp.2d 650, 655 (S.D. Ohio
2007) (Judge Thomas Rose). ("There is no documentin the recorded [chain of title]

                                            3
       Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 4 of 21. PageID #: 7




showing an assignment"); Foreclosure Cases L 2007 U.S. Dist. LEXIS 95673 (Dec.
27, 2007) (Judge Holschuh); DLJ Mortgage v. Parsons, 2008.WL 697 400, 2008-
0hio-1177 (2000); US. Bank-v. Ibanez, 17 LCR 202 (Mass. Land Ct. 2009);
Countrywide v. Taylor, 843 N.Y.S.2d 495 (N.Y. Sup. Ct. 2007); Federal Home v.
Schwartzwald, 2012-0hio-5017 (Oct 31, 2012).
     In the seminal Boyko cases and their progeny, the Court established the "Three
Proofs of Ownership" legal procedure by which alleged owners of loans are put to the
test to prove that they own the loans they claim they own, or not.
      In the lending industry, whether the realty-loan industry or the student-loan
industry, these Boyko decisions called an end to the loan industry's "take-my-word-
for-it-loan-ownership" ploy. Inconceivably, for years courts had simply accepted
claims of loan ownership under such scheme in cases where the alleged owner of the
loan was not the original lender-owner and thus could not produce (a) the original
promissory note made payable to it, (b) any assignment document assigning the loan
to it, and/or (c) the recorded chain-of-title verifying it to be the current loan owner.
   Although the Boyko Cases involve realty loans and the instant case involves
student loans, the rules of law that control ownership ofsuch loans are the same. A
false claim of loan ownership is a false claim of loan ownership.
    Despite plaintiffs repeated demands upon defendants, they have refused to
produce any of the documents required under the "Three Proofs of Ownership" Rule
in order to prove that they are the current owners of the loans they claim they own.

      3.     Plaintiffs Discovery Requests Will Put Defendants to the Test to Prove
Whether They Own the Loans They Claim They Own, or Not. Defendants have
· continually refused to produce the documents legally required to prove they own the
loans they claim they own and under which they claim plaintiff is indebted to them.



                                             4
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 5 of 21. PageID #: 8




     Plaintiffs Discovery Requests filed simultaneously with the Complaint in this
case will put defendants to the test to show that they can either produce the necessary
"Three Proofs of Ownership" to prove they own such loans, or not.
     Just as in the Boyko cases, the Court will then have all the necessary evidence
before it to render a Declaratory Judgment which will terminate the controversy
between the parties.

     4.      This Court Should on Its Own Volition Order Defendants to Prove They
Own the Loans They Claim They Own. In order to determine the Declaratory
Judgment, this honorable Court should on its own volition,just as did Judge Boyko,
order defendants to produce the documents required under the "Three Proofs of
Ownership" Rule in order to prove they own the loans they claim they own, in order
to justify their continuous demands upon plaintiff to pay such loans, or not.

      5.   Action for Invasion of Privacy. Plaintiff also contends that defendants'
continuing tormenting harassment and intimidation of her ( 1) by their false claims
that they own the eight (8) loans under which they claim plaintiff is indebted to them
while refusing to produce documentation proving they own such loans, and (2) their
threats to ruin plaintiffs unblemished credit record if she does not start paying such
loans in December 2018, collectively constitutes the "wrongful intrusion into
plaintiffs private affairs in such a manner as to outrage or cause mental suffering,
shame, or humiliation to a person of ordinary sensibilities." [See para 14 herein].
Housh v. Peth, 165 Ohio St. 35, 39 (1956).

       Black letter law characterizes the Housh type of invasion of privacy as
an "unreasonable intrusion upon the seclusion of another." Second Restatement of
Torts, sec 652A(2)(a). Black letter law also characterizes such right of privacy as "the
right to be let alone," which is especially applicable in the case at bar. 62A Am.


                                           5
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 6 of 21. PageID #: 9




Jur.2d 600, Privacy sec l; Mitnaul v. Fairmount, 149 Ohio App. 3d 769, 2002-0hio-
5833 (Cuyahoga App 2002).
     Defendants' actions have caused, and unless enjoined will continue to cause,
plaintiff to suffer great mental pain and suffering, uncertainty, worry, anguish, stress,
shame, and humiliation, all of which is "highly offensive to a reasonable person" and
an invasion of privacy. 62A Am. Jur.2d 624 & 630 :Privacy, sec 29 & 34.

    Plaintiff seeks a Secured Protection Order or Secured Restraining Order
preventing defendants from continuing such misbehavior that "would [continue to]
produce great or irreparable injury to the plaintiff." See Paragraph 14 herein.

      6.       Plaintiff's Ohio Domicile. Plaintiff Julie Anne Chinnock ("plaintiff') is
a 49-year-old medical professional who has been domiciled in Ohio al.I her life, with
Ohio being both her domicile of birth and domicile of choice, as well as her
permanent residence. Plaintiff was born and raised and has lived in Ohio as her
domicile all her life, presently at 21482 Cromwell Av., Fairview Park, Ohio 44126.
           "A 'domicile of origin' is acquired by every person at birth and continues
until replaced by the acquisition of another domicile." 25 Am. Jur.2d 138, Domicile;
sec 5. "To effectuate a change in domicile, the law requires that both residency and
the intent to sustain that residency coexist. No change of domicile will result in the
absence of one of these elements." 25 Am. Jur.2d Domicile, sec 17.
           "A domicile continues until another is acquired." 28 C.J.S. 76, Domicile, sec
41. "An established domicile is not lost merely by temporary absence from it, or
temporary residence elsewhere, however long continued, as long as the person who
leaves has the intention of returning." 28 C.J.S. 78 Domicile, sec 42. "Domicile is
largely a question of intention." 28 C.J.S. 44 & 56, Domicile, secs 2 & 15.
    Plaintiff has never had the intention to abandon Ohio as her domicile. "The
question of domicile is primarily a matter of intent. " Cleveland v. Surely, 51 Ohio

                                             6
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 7 of 21. PageID #: 10




App.3d 302, 304 (Cuyahoga App. 1989). "[A person's] domicile is the permanent
legal resident that he intends to use for an indefinite or unlimited period, and to
which, when absent, he intends to return." Black's Law Dictionary. (5th Ed. 1979,
435). Martinez v. Bynum, 461 U.S. 321, 3.31 (1984) A person's domicile ... is a
person's 'pre-eminent headquarters."' Williamsonv. Osenton, 232 U.S. 619,625
( 1914 ). The burden of proving a change of domicile is on the person alleging it.
Indian Hill v Atkins, 90 N.E.2D 161 (Ohio App. 1949); 36 Ohio Jur.3d Domicile, 1.
   "A domicile of origin or choice is presumed to continue until it is shown to have
changed. There is a presumption against a change of domicile or legal residence, and
a domicile established or acquired continues until it is superseded by a new one." 25
Am. Jur.2d 172 Domicile, sec 55.
    A person who has gained a domicile is never held to have lost it by being absent,
when the absence has been accompanied by the intention of returning to it. In re
Hutson's Estate, 165 Ohio St. 115, 119 (1956).
     Persons having a permanent abode at a fixed place may retain that abode as a
domicile even though they are frequently absent for long periods of time. Spires v.
Spires, 35 Ohio Op.2d 197, 200-202 (1966). ["Mere absence can never, by itself,
divest domicile, no matter how long such absence may continue. The absentee,
whether he wandered from place to place for pleasure or business, may continue this
absence for years, but until a new domicile was acquired, the old remains."].

      7. Plaintiffs Permanent Ohio Residence. Plaintiff's Ohio domicile also is
her permanent Ohio residence. "A person may have more than one residence
although he can have only one domicile." 25 Am.Jur.2d 171, Domicile, sec 54; 28
C.J.S. 47, Domicile, sec 5; Grant v. Jones, 39 Ohio St. 506, 525 (1883); Klink v.
Eyrich, 157 Ohio St. 338, 342 (1952) (same); Cincinnati v. Spaeth, 24 N.E.3d 1138,
1143 (2004) (same); Eastman v. Michigan, 30 F.3d 670, 673 (6th Cir. 1994) (same);

                                            7
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 8 of 21. PageID #: 11




Roy v. Ohio, 2009-0hio-5808, para 6 (Ohio App. 2009). (same); 25 Am. Jur.2d 137
137, sec 3; 36 Ohio Jurisp.3d sec 4 (1982).
      "The case law, statutes, and rules are in accord that the intention of a person is
a significant factor in determining where he or she legally resides." Prouse v.
Dimarco, 116 Ohio St.3d 167, 170 [2007]; Barth v. Barth, 113 Ohio St. 3d 27, paras
12-16 (2007)
   The term "resident" is defined in Webster's Ninth New Collegiate Dictionary
(1990) 1003 as "living in a place for some length of time." "The term 'residence'
imports having merely an abode at a particular place, which may be one of several
places where one is physically present from time to time." 25 Am. Jur.2d 140,
Domicile, sec 8.
      Presently, plaintiff maintains a temporary residence outside Ohio for the
option of being employed as a medical independent contractor. Plaintiffs temporary
residence is located at 928 North 90th St., Seattle, Washington 98103.


         8. Navient Corporation and Navient Solutions, LLC [collectively
"Navient"]. Navient consists of a pair of for-profit businesses acting as loan
servicing and bill-collection agencies for student loan lenders, including defendants.
         There are 44 million student-loan borrowers in the United States who
collectively owe more than $1.5 trillion, with the average student in the Class of 2017
owing almost $40,000 in student loan debt.
       Ohio is rated the 45th least affordable state for college. Over a million Ohioans
have student loan debt of$_57.61 billion in federal student loans as of 2016. Sixty-five
percent of Ohio college graduates graduate from college with student debt. More than
687,000 Ohioans have complained to the Federal Consumer Financial Protection
Bureau ("CFPB") about student loan debt collectors and servicers, and such
complaints by Ohioans have increased 78% between mid-2016 and mid-2017.

                                              8·
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 9 of 21. PageID #: 12




    The dangerous and detrimental impact of Navient 's predatory activities upon
Ohio and over a million Ohio citizens with student loan debt of $57. 61 billion as of
2016 cannot be overemphasized.
   Navient manages nearly $300 billion in student debt owed by more than 12
million student loan debtors throughout Ohio and the United States, with offices
located in Cincinnati, Ohio. Navient engages in 154 Million communications with
student loan debtors annually across Ohio and the nation. The company was formed
in 2014 by the split of government agency Sallie Mae into two distinct entities, Sallie
Mae Bank and Navient. Navient funds most of its operation by manufacturing student
loan asset-backed securities, bundling loans and selling them to investors as
"serialized trusts," the extremely risky type of financial instruments which experts
say caused the United States Great Recession of 2008.
     Navient Solutions, LLC is registered with the Ohio Secretary of State as being
on active status as a foreign limited liability company since May 1, 2014 with an
expiration date of May 13, 2019.
    Navient has a proven reputation for its predatory lending and collection practices.
A 2014 Consumers Finance Protection Bureau Report found Navient's illegal loan
servicing practices to include (1) attempts to collect debts not owned by it; (2)
unfounded negative threats (i.e. damage to borrower's credit), and (3) failing to
correctly apply payments, among other predatory practices. These first two predatory.
practices exist in the instant case. Policy Matters 9hio Report, "Student Borrowers:
Prey for Predatory Loan Services," Dec. 26, 2017 (An Official Publication of the
State of Ohio).
       In 2017, Navient was the most complained-about student loan company in
all 50 states. The Consumer Finance Protection Bureau filed suit against Navient in
2017 for Navient "cheating borrowers." Updated litigation information will be


                                           9
     Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 10 of 21. PageID #: 13




provided to the Court in due course.

    Lenders who make fraudulent claims of ownership are subject to sanctions.
Binding case law mandates that it constitutes actionable fraud for any party to
attempt to collect monies for loans which they cannot prove they own. Courts have
imposed sanctions of $400,000 in cases where parties and attorneys misrepresented to
the trial court that they are the owners of promissory notes and assignment documents
that evidence loans of which they were not the owner. Nosek v. Ameriquest, U.S.
Massachusetts Bankruptcy Court, Case No. 02-46025 (April 25, 2008), citing the
Boyko Foreclosure Cases.

         9.Defendant Navient Student Loan Trust 2014-3 ("Navient Trust").
Defendant Navient Trust is a "serialized trust" that holds assets for investors,
primarily student loans not owned by the lender, but loans assigned to the current
owner. The Navient Student Loan Trust 2014-3 ["Navient Loan Trust"] appears to be
one of a dozen or more Delaware statutory trusts (i.e. National Collegiate Student
Loan Trusts) ("National Collegiate Trust") that own more than 800,000 student loans
totaling $12 billion in student loans;
     From January 2014 to December 2016, Navient was named as a defendant in 530
federal lawsuits. Navient was fined $97 million by the United States Justice
Department in 2014 for illegally charging students excessive interest rates. In May,
2015 the United Justice Department announced that nearly 78,000 members of the U.S.
military would be reimbursed by Navient under a $60 million consent decree with
Navient, because it had charged illegal excess interest on student loans.
     On Sept 18, 2017 National Collegiate Trusts entered into a consent settlement
with the CFPB filed in the U.S. District Court in Delaware [Case #1 :l 7-cv-01323] in
which it agreed to pay nearly $19 million in penalties and borrower refunds because
the trusts "sued consumers for student loans they couldn't prove were owed and filed

                                           10
     Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 11 of 21. PageID #: 14




false and misleading affidavits in courts across the country. " "Over 2,000 collection
lawsuits were filed on behalfof the trusts in violation of consumer financial protection
laws that prevent consumers from having to pay debts that they do not legally owe. "
        The sordid litigation history of Navient and National Collegiate Trusts are
highly relevant herein because they constitute uncontroverted evidence of the
determinative issue in this case, verifying that defendants have engaged in
student loan predatory practices attempting to collect student loans they do not own.
   Navient Trust claims that it owns six student loans under which plaintiff is
indebted to it: #1-04 Direct Loan ($21,000); (2) #1-06 DL Consolidated ($3,000); (3)
#1-07 DL Consolidate ($3,000); (4) #1-10 Direct Loan ($21,000); (5) #1-13 Direct
Loan ($21,000); and (6) #1-14 Direct Grad Plus Loan ($21,000). Plaintiff contends
that the Navient Trust does not own these loans and she is not indebted to them.
       Plaintiff has demanded that the Navient Trust produce the documentation
("The Three Proofs ofOwnership") required to prove that it is the owner of the loan.s
it claims to own, but it has failed and refused to produce any of the documents
required under the Boyko Foreclosure Cases.

       10.   Defendant United States Department of Education ("DoED"). DoED
established the Student Loan Marketing Association ("Sallie Mae") to support the
student loan program under the Higher Education Act of 1965. In 2004 Sallie Mae was
privatized and became a privatized for-profit company. In 2014, Sallie Mae split into
two seperate for-profit businesses, Sallie Mae Bankand Navient. Thus, since 2014 the
DoEd's student loan program has been run by a pair of private-for-profit companies_:
Sallie Mae Bank and N avient.
        DoED is a department of the United States government that operates school
programs serving 55 million students in Ohio and nationwide attending 134,000
schools in Ohio arid nationwide. The DoEd employs thousands of staff employees in


                                           11
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 12 of 21. PageID #: 15




the nation's capital and in 10 regional offices around the country, including
Cleveland, Ohio.
     DoED claims that it owns two student loans under which plaintiff is indebted to
it: (1) #1-07 Consolidation Loan ($99,000); and (2) #1-08 Consolidation Loan
($62,000). Plaintiff contends that the DoED does not own these loans and that she is
not indebted to it under them.
     Plaintiff has demanded that DoEd produce the documentation ("The Three
Proofs of Ownership") required to prove that it is the owner of the loans it claims it
owns, but DoEd has failed and refused to produce any of the required documents
under the Boyko Foreclosure Cases.

          11. General [Personal] Jurisdiction and Specific [Personal] Jurisdiction.
"General jurisdiction refers to jurisdiction to adjudicate claims that do not arise from
the defendant's contacts with the forum state." Moore's Federal Manual p 108-43,
sec 108.40. "A state exercises general personal jurisdiction over a defendant in a suit
not arising out of or related to the defendant's contacts with the forum." Helicopteros
v. Hall, 466 U.S. 408, 414, note 9 (1984).      "By contrast, specific jurisdiction is
jurisdiction to adjudicate claims arising from the defendant's contacts with the forum
state."     Moore's Federal Manual p 108-43, sec 108.40. "When a state exercises
personal jurisdiction over a defendant in a suit arising out of or related to the
defendant's contacts with the forum, the state is exercising 'specific jurisdiction' over
the defendant." Id. note 8. Specific personal jurisdiction exists in this case.
      The United States Supreme Court's rule of law mandates that "specific
jurisdiction requires a showing by the plaintiff that: (1) the nonresident defendant has
purposefully established significant (i.e., not "random, fortuitous or attenuated")
contact with the foreign state; and (2) the plaintiffs cause of action arises out of or is
related to the defendant's forum contacts." Moore's Federal Manual, p 108-62(4),

                                             12
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 13 of 21. PageID #: 16




sec 108.42. Columbus v. Cee, 75 Ohio App.3d 559, 563-566 (Columbus App. 1992).
      "Contacts" include "acts performed outside the forum state that had an effect
within the forum" as well as "acts performed within the forum state." Bilayer,
"How Contacts Count," 1980 Supreme Court Review 77, 88. The word "transact"
means "to prosecute negotiations; to carry on business; to have dealings." Black's
Law Dictionary, (5th Ed. 1979)1341.
       The essence of specific personal jurisdiction is declared by the United States
Supreme Court in Burger King v. Rudzewicz, 471 U.S. 462, 474-476 (1984):

      "[Specific personal jurisdiction arises where there is] some act by which
      the defendant purposefully avails himself of the privilege of conducting
      activities within the forum state, thus invoking the benefits and protections of
      its laws ... and ensuring that a defendant will not be hauled into a jurisdiction
      solely as a result of 'random, fortuitous, or attenuated' contacts. Jurisdiction is
      proper where the contacts proximately result from actions by the defendant that
      create a 'substantial connection' with the forum state. Thus, where the
      defendant deliberately has engaged in significant activities within a state, or
      has created 'continuing obligations between himself and residents of the
      forum, he manifestly has availed himself of the privilege of conducting
      business there, and because his activities are shielded by 'the benefits and
      protections' of the forum's laws it is presumptively not unreasonable to require
      him to submit to the burdens of litigation in that forum as well. Jurisdiction in
      these circumstances may not be avoided merely because the defendant did not
      physically enter the forum state." [Emphasis added]
       Plaintiff need only make a prima facia case of jurisdiction. American
Greetings v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988) (burden is "relatively slight").
      Although a single act can constitute "minimum contacts," McGee v.
International Life, 355 U.S. 220 (1957), in the instant case there exists a series of
hundreds upon hundreds of contacts, resulting in almost a hundred "continuing
obligations" [i.e., loan contracts]. [See para 12 herein].
   Specific personal jurisdiction exists in this case.



                                            13
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 14 of 21. PageID #: 17




     · 12. Jurisdiction and Venue. The Cuyahoga County Common Pleas Court has
specific personal jurisdiction over the claims in this case under Ohio's long-arm
statute, O.R.C. 2307.382 as follows:

        . (A) A court may exercise personal jurisdiction over a person who acts
             directly or by an agent, as to a cause of action arising from the person's:

   ( 1) transacting any business in this state;
   (2) contracting to supply services in this state;
   (3) causing torturous injury by an act in this state

   (4) causing tortious injury in this state by an act outside this state if he regularly
       does or solicits business, or engages in any other persistent course of conduct
       in this state; and
   (6) causing tortious injury in this state to any person by an act outside this state
        committed with the purpose of injuring persons, when he might reasonably
        have expected that some person would be injured thereby in this state.

     Ohio Civil Rule 4.3(A) grants authority for service of process outside the state.
  The Court has venue in this case under Civ. Rule 3(B)(3) because defendants
conducted activity in this county that gives rise to the claims for relief.

   13. Specific Personal Jurisdiction Exists in the Instant Case Because of
Defendants' Series of Ohio Contacts. Over a period of three decades, plaintiff
obtained a series of student loans (almost 100) from student loan lenders, including
defendants, in order to finance her extensive medical education.
      The personal contacts in Ohio by defendants and their agents with plaintiff
consisted of a multi-step loan process consisting of (1) lenders' solicitation of
plaintiff in Ohio regarding loan transactions, (2) lenders communications in Ohio
with plaintiff regarding loan applications,. (3) lenders' communications in Ohio with
plaintiff regarding her collection and transmittal of employment and financial data for
loan, (4) lenders' negotiation communications in Ohio with plaintiff, (5) lenders'

                                             14
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 15 of 21. PageID #: 18




communications in Ohio with plaintiff regarding finalization of loan terms between
the parties, (6) lender transmitting loan approvals into Ohio to plaintiff, (7) lenders'
communications in Ohio regarding plaintiffs acceptance of loans, (8) lenders'
communications in Ohio regarding the execution of the loan documents, (9) lenders'
communications in Ohio regarding execution in Ohio of promissory notes, ( 10)
lenders' disbursement of funds to educatio!1al institutions in Ohio, (11) monthly loan
payments in Ohio on loans, (12) lenders' communications in Ohio regarding their
corrections of their regarding payments, and (13) lenders' receipt in Ohio of
plaintiffs lump sum payoff. The greater part of these loan services was performed in
Ohio by the loan lenders and their agents, with lenders services performed for
plaintiff in Ohio regarding almost one hundred loans over thirty years.
      The personal contacts in Ohio between the parties consisted of communications
between and among the lenders, their agents, and plaintiff. Such personal contacts
between the parties were conducted by telephone, fax, electronically, private delivery
services, and United States mails. Neal v. Savage, 270 F.3d 328,331 (6th Cir. 2001).
(Defendant subject to personal jurisdiction in Tennessee by communicating with
plaintiffs in Tem1essee by phone and fax, and those communications were the basis of
the suit). "It is an inescapable fact of modern business life that much business activity
will be transacted by remote communication methods." Moore's Federal Practice3d
p 108-66, sec 108.42[3][ a].
      Over the period of these loans, the lenders and their agents initiated and
engaged in literally hundreds upon hundreds ofpersonal contacts in Ohio involving
almost one hundred loans, with the parties engaging in this loan process.
      During the period of these loans, plaintiff repaid a total of approximately
$77,000 in monthly payments on her loans. Additionally, in July 2017 plaintiff paid
off her loans in the sum of approximately $190,000. Not a single delinquency was


                                            15
     Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 16 of 21. PageID #: 19




ever incurred by plaintiff on her student loans.

      14. Navient's Threat to Ruin Plaintiff's Credit Rating. Secured Protective Order
or Secured Restraining Order . Plaintiff paid off her student loans in July 2017 in th~~
sum of approximately $190,000. About a year later, in August 2018, however, agent
Navient claimed to her that she owed eight (8) additional loans totaling several
hundred thousand dollars to a pair of its principals. (See paras 8 and 10 herein.)
     Plaintiff, being aware ofNavient's public reputation and litigation for engaging
in predatory lending practices attempting to collect loans not owned by its principals
(see para 8 herein), demanded that it provide documentary evidence to her proving
that its lenders owned such loans and that she was indebted to them under such loans.
In response, Navient refused to produce such documentation proving that their
principals own such loans, and re_cently demanded that plaintiff begin making
monthly payments of approximately $2,100 in December, 2018 on such loans.
         Navient advised plaintiff that if she did not begin making the payments as
demanded, it would report her to the credit agencies and have her credit ruined. This
threat is one of the illegal predatory practices Navient was been found guilty of in the
2014 Consumers Finance Protection Bureau Report. (See para 8 herein). Plaintiff
has an unblemished credit record.
         In a good-faith attempt to resolve this dilemma, on Oct 22, 2018 plaintiff's
counsel conferred with defendants' counsel, proposing that plaintiff would begin
making payments as per Navient's demands in the amounts and on the dates
specified, with such payments being paid to the Clerk of Court to be held in trust until
a final order is rendered by a court of final appellate jurisdiction regarding ownership
of the eight loans in dispute. On Oct 30, 2018 Navient's counsel rejected such
temporary resolution because "Navient [is] unable to modify Ms. Chinnock's
payment terms."

                                           16
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 17 of 21. PageID #: 20




    No party can be prejudiced by this Court ordering a Secured Protective
Order or Secured Restraining Order.    Ifplaintiffprevails in this action, the
funds she paid into the Clerk's Office will be ,:eturned to her. If defendants prevail in
this action, the funds she paid into the Clerk's Office will be paid to them.
       Upon this basis, plaintiff simultaneously files herewith a companion Motion
for Secured Protective Order or Secured Restraining Order, ordering that on or about
Dec 2 7, 2018 plaintiff shall pay to the Cuyahoga County Clerk of Court the sum of
$2,100 and additional sums of $2,100 each month thereafter on or before the 27th day
of each month, to be held in trust until a final order is rendered by the final court of
appellate jurisdiction in Ohio regarding ownership of the eight loans in dispute.
       Additionally, defendants must be ordered to refrain from notifying any credit
reporting agency that plaintiff is delinquent in making payments on any of the eight
disputed loans in the case at bar until the ownership of such loans is determined by
the final court of appellate jurisdiction in Ohio regarding ownership of the eight loans
in dispute, because such false reporting by defendants before a decision by the Court
"would produce great or irreparable injury to the plaintiff."

    15. Prior Decision Not on the Merits; Res Judicata and Collateral Estoppel
Inapplicable. The parties were involved in prior litigation regarding these student
loans that was decided other than on the merits, and thus res judicata and collateral is
inapplicable in the instant case. U.S. District Court, N.D. Ohio, Case 1:18-cv-01009.
Grava v. Parkman, 73 Ohio St.3d 379, para 1 and p 2, para 2, 1995-0hio-331 (1995); ·
                          ;


Kosinski v. Commissioner, 541 F.3d 671, 675 (6th Cir. 2008)["The prior proceeding
must have resulted in a final judgment on the merits. "}; 63 Ohio Jur.3d 207 and 178
Judgments, sec 401 and 378 ["It is a fundamental requisite of the doctrine of res
judicata that the prior judgment must be a final determination of the rights of the
parties upon the merits."]; ["To successfully a·ssert collateral estoppel, a party must

                                            17
      Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 18 of 21. PageID #: 21




prove that there was a final judgment on the merits in the previous case."]; 46 Am.
Jur.2d 821 & 838 & 882 Judgements, secs 453 & 468 & 519 ["Resjudicata [requires
that] there must have been a final judgment on the merits."]; ["Collateral estoppel
[requires that] the prior adjudication resulted in a final judgment on the merits. "]
["Res judicata and collateral estoppel require a final judgment on the merits."]

    16. Plaintiff's Injuries. As a result of Defendant's wrongful acts specified herein,
plaintiff has sustained and will continue to sustain great and irreparable harm in that
she has suffered great mental and physical harm and has had her credit rating
substantially impaired by defendants' wrongful actions.
       Plaintiff cannot be fully compensated in damages, and is without an adequate
remedy at law because the exact amount of damage she is sustaining and will
continue to sustain will be difficult to determine, and the only proper remedy is a
declaratory judgment ordering that the disputed loans are invalid as they relate to
plaintiff in any manner and that she is not indebted to defendants on any of such
alleged contracts in any amount whatsoever.

        17. Judicial Determination of Loan Ownership Necessary to Resolve
Controversy. A judicial determination is necessary and appropriate at this time in
order that Plaintiff may ascertain her rights and duties under any loans alleged to be
in effect between the parties, so that plaintiff will not have the burden of continuing
to respond to defendant's wrongful demands and will not be faced with a demand or
lawsuit in the future seeking collection of any sums from plaintiff.


         18. Jury Demand. Plaintiff demands a trial by jury on all claims so triable.

      WHEREFORE, Plaintiff prays that this honorable Court enter a Declaratory
Judgment ordering that:



                                            18
     Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 19 of 21. PageID #: 22




   A. The United States Department of Education is unable to prove under the
"Three Proofs of Ownership" Rule that it is the owner of the loans it claimed it
owns in this case. Thus, the United States Department of Education is not the owner
of the following loans: (1) #1-07 Consolidation Loan in the approximate sum of
$99,000; and/or (2) #1-08 Consolidation Loan in the approximate sum of $62,000,
and Julie Chinnock is not indebted to it under such loans.

   B. The Navient Student Trust 2014-3 is unable to prove under the "Three Proofs
of Ownership" Rule that it is the owner of the loans it claimed it owns in this case.
Thus, the Navient Student Trust 2014-3 is not the owner of the following loans:
#1-04 Direct Loan in the approximate sum of $21,000; (2) #1-06 DL Consolidated in
the approximate sum of $3,000; (3) #1-07 DL Consolidate in the approximate sum of
$3,000; (4) #1-10 Direct Loan in the approximate suni of$21,000; (5) #1-13 Direct
Loan in the approximate sum of $21,000; and/or (6) #1-14 Direct Grad Plus Loan in
the approximate sum of $21,000, and Julie Anne Chinnock is not indebted to it under
such loans.

   C. Judgment is rendered in favor of plaintiff Julie Anne Chinnock and against
defendants Navient Corporation, Navient Solutions, LLC, and the Navient Student
Loan Trust 2014-3 for damages incurred by plaintiff for invasion of privacy in the
sum of $25,000 against each defendant plus costs and reasonable attorney's fees.

   D. This Court enters a Permanent Injunction enjoining all defendants from (a)
continuing to claim that plaintiff is indebted to them under the alleged loans in this
case, (b) continuing to harass plaintiff regarding such loans, and (c) continuing to
wrongfully damage her credit by providing false information to any credit agencies
regarding any such alleged loans.
         And further for such other relief the Court deems to be appropriate.

                                           19
    '   .   Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 20 of 21. PageID #: 23
:




              FURTHER AFFIANT SAYETH NAUGHT.                          ...



                                           a
                                           e ~  Anne Chinnock



                                                  JURAT

                  Julie Anne Chinnock, of Fairview Park, Ohio came before me, a Notary Public
            in and for the State of Ohio, on the t +...&day ofNovember 2018 in Cleveland, Ohio
            and executed this document of her own free act and will.
                                                                 m.
                                                            Notary Puhl"
                                                     <?:l'f ,.,.i::   s     ,o lz ,., lu1"




                                                     SERVICE
                    William F. Chinnock, Esq. Counsel for Plaintiff Julie Anne Chinnock,
             verifies that on the @ay of 2018 he· authorized and directed the Clerk of the
             Cuyahoga County Common Pleas Court to serve all defendants with a copy of this
             document.

                                            William F. Chinnock, Esq, #10762
                                             8238 SugarloafRoad
                                             Boulder, Colorado 80302
                                             720-504-6655
                                             judgewfc@aol.com



                                                20
Case: 1:18-cv-02935-DAP Doc #: 1-1 Filed: 12/20/18 21 of 21. PageID #: 24




                                             ~ 6.l)ourt of Cuyahoga County, Ohio
                    DESIGNATION FORM TO BE USED TQ IDllllCATF THE CLASSIFICATION OF THE CAUSE
     l       A ~vov ' q
    ' () l Ie tJJ.)E ~·c                          UA)~ ..
                                                                       0


                                                               p ,~ .., I            ;
                                                                                     .                Judge: JOHN D SUTULA
                                                                                                                                .
   Plaintiff           CLERr, Of c~:lln~TS
                                   .                                                                                        ·
   Vs.               ff.liYAHOGA UJUNTY                                                                           CV 18 907181
   N A.\J \ E).JT Ct1 ort.~T10µ 1 er N--
   Defendant

     Has this case been previously filed and dismissed? Yes~ No                              D
      ase #:       V• S:-!f \•.
                         \&-c.v- DI od} Judge: _Co....,...w=-a-crJ=-----
       this case related to any new cases now pending or previously filed? Yes                                   D No~
      ase #:                                 Judge:--------




     Professional Torts:                                                                         Foreclosures:
     D 1311 Medical Malpractice                                                                0Utilize Separate Foreclosure Designation Form
     D       1315 Dental Malpractice
     D       1316 Optometric Malpractice                                                          Commercial Docket:
     D       1317 Chiropractic Malpractice                                                        D 1386 Commercial Docket
     D       1312 Legal Malpractice                                                               D 1387 Commercial Docket with Foreclosure
     D       1313 Other Malpractice
                                                                                                  Administrative Appeals:
     Product Liability:                                                                           D 1540 Employment Services
     D 1330 Product Liability                                                                     D 15510ther

      Other Torts:                                                                                OtherOvil:
     D   1310 Motor Vehicle Accident                                                              D    1500 Replevin/Attachment
     D   1314 Consumer Action                                                                     D    1382 Business Contract
      S-1350 Misc. Tort                                                                           D 1384 Real Estate Contract
                                                                                                  D 1388 Consumer Debt
         Workers Compensation:                                                                    D 1390 Cognovit
      D      1550 Workers Compensation                                                            D 1391 Other Contacts
         D   1531 Workers Comp. Asbestos                                                          D 1490 Foreign Judgment
                                                                                                  l::J-Mi:M-litellkil:Q;;t!111H''i;Qtection Order

                                                                                              '--..O-t<:1m,:rae.t1t1tFr.1o;;;n;-;t;;;;o;=;Contest Adam Walsh Act
                                                                                                      0 1503 Certificate of Qualification for Employment

     Amount of Controversy:                                                                      Parties have previously attempted one of the
     1K None Stated ·                                                                            following prior to filing:
     D Less than $25,000                                                                         D Arbitration
     D Prayer Amount _ _ _ _ __                                                                  D Early Neutral Evaluation
                                                                                                 D Mediation
                                                                                                 Kf  None


         I certify that to the best of my knowledge the within case is not related to any now pending or previously filed, expect as noted above.


         Firm Name (Print or type_l...
         ..w.11.,L\AM.            ~      Cl+cP .vOCK
                                                                              Attorney of Record (Print or
                                                                                   W llllA&
                                                                                                             E.      CU/}JAJO~
         Address                                                              Supreme Court#     I{) I b l,..
         ~J,f Su G>Allt oAE RPAO
         Address -1-3 0 C:.>L.t> ~ Co yu~ .,_                                 Email Address \                                            /\_.
                                                                                             u CJ t> GE lo fc                       '- rivl.. .CO&,
         Phone I '\,.D _ ' ( ) \f- b (p c;                 r                  Signature
